Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 10, 2016

The Court of Appeals hereby passes the following order:

A16A2122. GUY LAWSON PHILMORE v. THE STATE.

      Guy Lawson Philmore was found guilty of felony murder and sentenced to life
imprisonment. Subsequently, Philmore filed a motion to modify his sentence,
contending that the Board of Pardons and Paroles had improperly changed his
sentence from life with parole to life without parole, and a motion for the appointment
of counsel. The trial court denied Philmore’s motion to modify, which it construed
as a petition for mandamus, and he appeals the denial. We lack jurisdiction.
      In State v. Murray, 286 Ga. 258 (687 SE2d 790) (2009), the Supreme Court
held that “[i]f the underlying action is a murder case, [the Supreme] Court has
jurisdiction of the appeal, regardless of whether the order being appealed is based on
facts having some bearing on the underlying criminal trial.” Id. at 259 (1). See also
Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J., concurring);
State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court
to transfer “all cases in which either a sentence of death or of life imprisonment has
been imposed upon conviction of murder”).         Further, to the extent Philmore’s
motion was properly construed as a petition for mandamus, the Supreme Court has
exclusive appellate jurisdiction over all cases involving extraordinary remedies,
including mandamus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (5); Ladzinske
v. Allen, 280 Ga. 264, 264 (626 SE2d 83) (2006) (“[C]ases involving the grant or
denial of mandamus are within the exclusive jurisdiction of [the Supreme] Court
without regard to the underlying subject matter or the legal issues raised.”).
Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.
Court of Appeals of the State of Georgia
                                     08/10/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.